— Order reversed, without costs, and defendant *996Town of Sweden’s motion granted. Memorandum: Special Term erred in not granting defendant Town of Sweden’s motion for summary judgment. Plaintiff’s papers in opposition to defendant’s motion were defective in that they failed to set forth any evidence that defendant had negligently repaired or maintained Redman Road. The conclusory allegation of negligence contained in plaintiff’s attorney’s affidavit, made without personal knowledge of the facts, was without probative value and, hence, insufficient to defeat defendant’s motion for summary judgment (see, e.g., Marine Midland Bank v Hall, 74 AD2d 729). All concur, except Callahan and O’Donnell, JJ., who dissent and vote to affirm in the following memorandum.